566 F.3d 851 (2009)
Mitchell BARNES-WALLACE; Maxwell Breen, Plaintiffs-Appellees,
v.
CITY OF SAN DIEGO, Defendant, and
Boy Scouts of America-Desert Pacific Council, Defendant-Appellant.
Mitchell Barnes-Wallace; Maxwell Breen; Lori Barnes-Wallace, Guardian Ad Litem; Lynn Barnes-Wallace, Guardian Ad Litem; Michael Breen, Guardian Ad Litem; Valerie Breen, Guardian Ad Litem, Plaintiffs-Appellants,
v.
City of San Diego; Boy Scouts of America-Desert Pacific Council, Defendants-Appellees.
Nos. 04-55732, 04-56167.
United States Court of Appeals, Ninth Circuit.
May 15, 2009.
John David Blair-Loy, Esquire, Legal Director, Elvira Cacciavillani, Esquire, ACLU Foundation of San Diego and Imperial Counties, Mark W. Danis, Esquire, M. Andrew Woodmansee, Esquire, Morrison & Foerster LLP, M. E. Stephens, Esquire, Stock Stephens, LLP, San Diego, CA, for Plaintiffs-Appellees.,
John Peter Mullen, Esquire, San Diego City Attorney's Office, San Diego, CA, for Defendant.
Scott H. Christensen, Hughes Hubbard & Reed, LLP, Washington, DC, George A. Davidson, Esquire, Carla A. Kerr, Esquire, Hughes, Hubbard & Reed, New York, NY, Rita M. Haeusler, Esquire, Alicia Mew, Esquire, Hughes Hubbard & Reed, LLP, Los Angeles, CA, for Defendant-Appellant.
Before: WILLIAM C. CANBY, JR., ANDREW J. KLEINFELD, and MARSHA S. BERZON, Circuit Judges.

ORDER
On April 1, 2009, the California Supreme Court denied this court's request for decision of certified questions without prejudice to renewal of the request after resolution of the issue of standing becomes final. Accordingly, further proceedings in this court are stayed pending the final determination of the Supreme Court of the United States of the petition for certiorari filed by the Defendants-Appellees on March 31, 2009 (Boy Scouts of America v. Barnes-Wallace, Sup.Ct. Docket No. 08-1222, 2009 WL 888258 (March 31, 2009)), and pending the decision by the Supreme Court of Salazar v. Buono, ___ U.S. ___, 129 S.Ct. 1313, 173 L.Ed.2d 582 (2009), cert. granted, Feb. 23, 2009.